Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  157173                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 157173
                                                                   COA: 340709
                                                                   Kent CC: 16-007362-FC
  DEREONTAE MASSON FOSTER,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 13, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2018
           p0927
                                                                              Clerk